  AO 108 (Rcv.-06/09) Application for a Warrant to~~ Property Subject to Forfeiture .



                                        ·UNITED STATES DISTRICT COURT
                                                                                                                                         FILED
                                                                           for the                                                    DEC 0 5 2018
                                                       · Eastern District ofNorth Carolina                                         PETER A. MOORE, JR, CLERK
                                                                                                                                    .US. DI~, EDNC
                                                                                                                                  BY     .      ·     DEPCLK
                 In the Matter of the Seizure of                                )                                                             '       '




                                                                                )
                 (Briefly describe t~ property to be seized)                    )       Case No.   5:18--fYlj- 2oqo--s-u,                                 .
nrst Citizen's Bank ACCOUNTS 868433951, 878320918, }
868433812,87832~897,                                                            )



                                                    . APPLICATION FORA WARRA~
                                            TO SEIZE PROPERTY SUBJECT TO FORFEITURE
          I, a federal law enforcement officer or attorney for the government, request a selztire warrant and state under
  penaJtY of perjucy that I have reason to believe that the following property in the      i;~~t1am     District of
         North Carolina         is subject to forfeiture to the United States of America under      18     U.S.C. §
   981 and 982 .(describe the property):
 · See Attachment A




            The application is based on these facts:
   See attached affidavit




            CJ Continued on the attached sheet.
          ~-~r.
                  Applicant's signatitri!                                                    · If'       Appl~ stgrUllure
      f?oBB?:r A. !€1cpARAS .:r/<.. Sj>s:lAl AGSV'T"
                  l'rinted name and title




  Date.

  City and    state:·-~--·___..__/-'-'.{')~V-~~--                                           ~AMES E. GATES, .U.S. Magistrate Judge
                                                                                                     ·   Prin1ed name and title




                    Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 1 of 51
                                    SEALED
                           AFFIDAVIT IN SUPPORT OF
                 APPLICATION FOR A SEARCH AND SEIZURE WARRANT


. STATE OF NORTH CAROLINA

 COUNTY ·oF WAKE, to wit:


       We, ERIC J. PHILLIPS and ROBERT A.· RICHARDS, being first duly

 sworn, do hereby depose and say: .
                                           '    '        J'




                                           INTRODUCTION

       ~-       We make this affidavit in support of a seizure warrant

pursuant        to    18   u.s.c.     §§       981 (b).       an,d    982 (b) (1),         to   seize         for

purposes of civil and/ or criminal forfeiture                                the funds and assets

described below as property ;representing .the proceeds of, involved

in, .or facilitating violations of, 18 U.S.C.                                   §§    18   u.s.c.        §§   371

 (Conspiracy),         1956 (a) (1)        (Laundering               of   Monetary         Inst'ruments),
                                                                                                     \


1956 (a) (2)         (International Money Laundering),                           1957       (engaging         in

monetary transactions in property. derived from specified unlawful

activity),       1956 (h).      (money laundering conspiracy),                             and offenses

·agairist   a    foreign       nation          involving           the ·bribery,, of             a       publ·ic ·

official:

                     a. The     baiance             of        funds        in        ·account            number

      237011763905,           (hereinafter "BOA 3905") in the name of Leonid

      I.    Teyf      at   Bank     of     America            in     an· amount        not      to       exceed

      $14,676,1~8,            the   proceeds             of   LEONID       I.        TEYF's     specified




        Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 2 of 51                                           1(#
 unlawful·       ac.tivities        that.       have      been        depositeq        into . the

 account;

            b. The           balance       of         funds      '-'in     account.          number

 237025336014.,         (hereinafter "BOA 6014") ·in the name of Tatyana

A.   Teyf        at   Bank     of   America· in           an     amount         not   to     exceed

 $17, 924, 9.07,       the     proc.eeds        of     LEONID      I. . TEYF' s        specified.

unlawful         activities         that        have      been      deposited          into       the

account;

            c. The          balance        of        funds        in      account            number

237026903844,           (hereinafter "BOA 3844") in the name ·of Tatyana

Teyf Revocable Trust, Tatyana A. Teyf, and Leonid L                                         Teyf ·at

Bank of America in an amount not to exceed $2 1 . 777,                                     02~,   the

proceeds of LEONID I.                 TEYF' s        specified un.lawful activities

that have been deposited into the account;

            d. The       balance         of          funds·       in      account            number

237027279409, · (hereinafter "BOA 9409") in the name of Leonid

Teyf Revocable Tru'st, Leonid I. Teyf, and Tatyana A. Teyf at
             .           .
Bank of America in an amount not to exceed $4,036,952,                                            the

proceeds of LEONID I.                TEYF' s       specified unlawful activities

that have been deposited into the acGount;

            e. The       b.alance        of          funds       in       account           number
                                                                           .I

237005851991,          (hereinafter "BOA 1991") in the name of Leonid

I.   Teyf    at       Bank    of    America          in   an   amount           not   to    exceed

$14, 939, 556,        the     proceeds        of     LEONID       I.     TEYF' s      specified


 Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 3 of 51
 unlawful       activities          that        have       been        deposited       into   the

 account;·

           f.   Th~     balance            of         funds        in        account       number

 · 23 70343 8974~,    (lJ.ereinafter "BOA 9748") •in the name of Tatyana

 Teyf at Bank of America in an amount not to exceed $9, 000, 000,

 the     proceeds       of        LEONID        I.        TEYF's        specified        unlawful

 activities that have been· deposited into the account;

           g. The       balance            of         funds        in        account ·    number

 237018033285,        (hereinafter "BOA 3285") in the name of Leonid

 I. Teyf and Tatyana A. Teyf at Bank of America in an amount

 not to exceed $5.,962,121; the· proceeds of LEONID I. TEYF's

 specified unlawful activities that have been deposited into

 the account;

          h. The balance of funds in account number 696801736,

 (hereinafter "BOA 1736") in the name of New Market Way, LLC,

 Leonid I. Teyf and Tatyana A'. Teyf at Bank.of America in an

 amount not to exceed $1, 3 0 O, OOO,                      the proceeds of LEONID I .

 TEYF's specified unlawful activities that have been deposited

 into the account;

          i.The        balance         of            funds      in          account·     numbe.rs

. 291016.08l314,      (hereinafter "BOA .. 1314")                  I    .   (hereinafter "BOA

1292")    and 29101587:3691,               (hereinafter                "BOA 3691")       in   the

names of CTK Transportation, Inc., Leonid.· I. Teyf and Alexey

Timofeev at Bank             of    America           in    an   amount        not   to    exceed.·


  Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 4 of 51
      $30~000,      $56,000,    and $60,000, respectively, the prdceeds of

      LEONID I. TEYF's ~pecified unlawful activities that hp.ve been

      deposited into the CTK Transportation, Inc.                        acco~hts.


                  j . The    balance       of      funds    in        account     number

      2910223~1563,         . (hereinafter "BOA 1563")            in the names of CTK

     Transportation, Inc., J?.lexey Timofeev, and Tatyana A. Teyf at

     Bank of America           in an amount          not    to    exceed $4 O, 0 OO,       the

     proceeds of LEONID I.               TEYF' s   specified unlawful activities
·-
     that have been deposited into the account;

                 k. The       balance       of      funds        in     account      number

     291024427892,          (hereinafter "BOA 7892") in the name of Alexey

     Timofeev and Ole.sya Timofeeva at Barik of America in an amount

     not    to    exceed     $25, 000,     the     proceeds      of. LEONID     I.   TEYF' s.

     specified unlawful activities that have been deposited int.a

     the account.

                 1. The      balance        of      funds        in     account      number

     237012294-884,         (hereinafter "BOA 4884") in the name of Alexey

     Timof eev and Olesya Timof eeva at .Bank of America in an amount

     riot   to   exceed $267, 500,         ·the proceeds         of· LEONID I.       TEYF' s

     specified unlawful activities that have been deposited into

     the account;

                 m. The balance of funds in account number 868433951,

     (hereinafter "FCB 3951") in the name of Tatyana Teyf at First

     Citizens Bank in an amount not                   to    exceed $2,450,000,          the


      Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 5 of 51
 proceeds of LEONID I.        TEYF' s     sp·ecified unlawful activities·

 that have been deposited into the account;

           n. The balance of funds in account number 878320918,

 (hereinafter "FCB 0918") in the name of Tatyana Teyf at First

Citizens Bank in an amount· not              to    exceed $2,400,000,    the

. proceeds of LEONID I.       TEYF' s     specified unlawful activities

that have.been deposited into the account;

           o. The balance of funds· in account number 5401101502,

 (hereinafter BB&T 1502")         in the names of Leonid. I. Teyf and . ·

Grigory L. Teyf at BB&T in an.amount not to exceed $5,035,000,

the   proceeds     of     LEONID     I.    TEYF' s    specified . unlawful

activities that have been deposited into the account;

           p. The balance of funds in account number 868433812,

(hereinafter. "FCB 3812")         in· the names of Leonid I. Teyf arid

Grigory L.     Teyf at First Cit.izens B.ank in. an amount not to

exceed $5,035,007, the proceeds of LEONID I. TEYF's specified

unlawful     activities    that     have    been     deposited   into   the

account;

           g. The balance of funds in account number 878320897,

(hereinaft~r    "FCB 0897")    in the names of Leonid I. Teyf and

Grigory L. Teyf at First Citizens Bank in an amount not to

exceed $5, 000, 000, .the proceeds of LEONID I. TEYF 1 s         spec~fied


unlawful     activities    that     have    been     deposited   into   the

account;


 Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 6 of 51
                                                                          5~
           r. The balance of funds in account number 5208134304,

 (hereinafter "BB&T 4304")           in the name.of Lank Ventures, LLC

at BB&T in an amount. not to exceed $1,               ooo, oo'o, the proceeds
                                              .  '
of LEONID I. TEYF's specified unlawful activities that have

been deposited into the account;

           s. The balance of funds in account number 5384574726,

 (hereinafter "PNC 4726")           in the names of Leonid I. Teyf and

Grigory L.       Teyf    at   PNC Bank in an amount not              to   exceed

$5, 035., 000,   . the   proceeds     of ·LEONID      I.   TEYF' s    specifi·ed

unlawful     activities 'that          have   been     deposited      into    the

account;

           t. The balance of funds in account number 5384574742,

(hereinafter "PNC· 4'742")          in the names of Leonid I. Teyf and

Grigory L.       Teyf    at   PNC Bank     in an amount not          to   exc.eed

$5,035,000,      the     proceed~     of   LEONID     I.   TEYF's     specified

unlawful     activities       that    have    been    deposited       into    the

account;

         u. TEYF' s black 2014 Mercedes Benz S550V, with VIN #

WDDUG8CB9EA008419, purchased on or about October 25,                       2013,

with   funds · traceable       to    the   criminal    proceeds      of   TEYF' s

unlawful specified activity.

         v. T. Teyf's black 2014 Mercedes Benz 8550, with VIN

#WDDUG8CB9EA009828, purchased ·on or about February 3, 2014,




 Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 7 of 51
      with     funds        traceable       to .·the    criminal      proceeds        of    TEYF' s

      unlawful specified activity.

                    w. T.      Teyf' s   white,     four     door,    2-018       Mercedes    Benz

      8560,    with
                 .  VIN # WDDUG8DB8JA368001,
                                .                                  purchased. on or about
                                                                              '
      June 4,       2018, with funds traceable to the criminal proceeds.

      of TEYF's unlawful specified activity ..

                   x. TEYF's black, 2018 Mercedes Benz 863 AMG 4MA, with

      VIN # WDDUG8JBOJA394158, purchased on or about February 27,

      2018, with funds traceable to the criminal proceeds of TEYF's

      unlawful specified· activity ..

                                 NATURE OF INVESTIGATION

      2.      The       United     States     is    investigating          LEONID      I.    TEYF,

TATYANA A. TEYF I           ALEXEY TIMOFEEV I          JOHN p .. COTTER and others for

violations         of     18     U.S.C ..    §§     371      (Conspiracy) ,          19!;;6 (a) (1)

 (.Laundering of Monetary Instruments),                      1956 (a) (2)         (International.

Money Laundering),              1957     (engaging      in monetary         transactions        in

property derived from specified unlawful. activity)., 1956 (h)                              (Money

Laundering Conspiracy),                26 U.S.C.       §§   7201    (Attempt. to· evade or

defeat     tax),        7203     (Willful     failure·       to    .file    return,         supply

information, or pay tax, 7206(1)                   (Fraud and false statements), and.

offenses against a foreign nation involving the bribery of a public

,official.

     3.      These violations arise 'from TEYF's transfer of




         Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 8 of 51
 criminally derived proceeds of specified unlawful activity into

 the United State.s aBd use of financial                   insti'tutions within the

United States. to conceal or disguise the source,                        ownership,   and

control of said criminal proceedsr and from the spending of such

proceeds.

             BACKGROUND OF INDIVIDUALS, ENTITIES, AND ACCOUNTS

Individuals

       4.         According to Form I-134, Affidavit of Support filed with

the    Department        of    Homeland.     Securi~y,      U~S.       Citizenship    and

Immigration Services,           in the 'name of TEYF and appearing to· have

been signed by TEYF and dated on or about December 28, 2010:

             a.       LEONID     ISAAKOVICH        TEYF    ( "TEYF")     was. born     in

       Beryozki, G6melskiy Raion, Belarus on or about September 16,

       1961.

             b.       TEYF     ha.s   been    in     the   . United      States   since·

       approximately December 20, 2010 and was previously a resident

      ·Glf Russia.

             c.       TEYF had been the President of Delta Plus,                     LLC,

      . since May 2010 and previously served as President of FG Delta

      P.lus from April 2005 to May 2.010.

      5. .    According       to .Form   I-140,     Immigrant      Worker    Pet.ition,

filed with the Department of Homeland Security, U.S. Citizenship

and Immigration Services,             dated November 3,       2010,     and signed.by

John P. Cotter on behalf of Delta Plus, LLC, TEYF graduated from


        Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 9 of 51
                                                                                       B(#J
Moscow Cooperative Institute                  o~    Centrosouz with a degree in Trade

and Economics in 1982" and from the                   North~Western·Academy_of                Public

Administration in St. Petersburg, Russia with a degree in Law in .

.1998.

         6.         John    P.   Cotter     ("Cotte·r"),       a     citizen    of     the    United.·

States, was borp on or about January 1, 1968. In 2010 Cotter,· as

shareholder of Delta Plus, LLC, the United States based subsidiary

of FG Delta Plus, sponsored TEYF to receive·                          a   United States Visa.

         7.         Lisa.Cotter ("L. Cotter") is the 13pouse Qf Cotter.·

         8.         Tatyana      Anatolyevna       Teyf     (a/k/a     Tatiana       -"T.    Teyf ") ,
                                                                               [.
TEYF' s       spouse,       is a citizen of B.ussia and cur:r;-ently a resident

legal alien of the United States. T. Teyf was born on or about

July 28, 1977 in Russia.

      9.           According to Form I-539,               Application to· Extend/Change

Noni_mmigrant Status, in the name of Olesya Timofeeva, dated March

10, 2015:

               a.          Alexey Timofeev         ( "Timofeev")       is a citizen of the

     Russian Federation, born on or about December 9, 1980;

               b.          Timofeev · has     been    .in      the    United        States     since

     approximately October 28, 2014.

               c.          Olesya Timofeeva ("Timofeeva"), Timofeev's spouse,

     is a Russian citizen, born on or about April 14, 1977.

              d.           Timofeeva   has     been       in   the    United        States    since

     approximately.October 28, 2014, pursuant to a B-2 Visa.


         Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 10 of 51
         According         to   Timofeev,     Timof eeva      has    had      a     personal

 relationship with T. Teyf for over twenty (20) years; and T. Teyf

 sponsored Timofeeva's B~2 Visa application.

 Entities

         10.    Fishing Group (FG) Delta Plus is a multinational company

 headquartered in Volodarskiy, Russia, and was organized on or about

 April 8, 2002. FG Delta Plus reportedly has over fifteen hundred

 (1,500) employees, eighty (80) fishing vessels, and annual revenue

 in excess of $14 Million (USD) and is one of the larg.est fisheries

 and fish processing plants in the Volga region of Russia.

     · 11.     Delta       Plus,    LLC,    is    a   Limited       Liability        Company

 organized in the State of North Carolina for the primary                            p~rpose


 of operatin~ an urgent care clinic; and 'is an 80% owned subsidiary

Of FG Delta Plus. Acc;ording to the Operating Agreement, Cotter and

L. Cotter are each 10% owners ·of Delta                   ~lus,   LLC. In addition to

being      partial        owner.s   of   Delta    Plus,    LLC,     Cotter        serves   as

Operations Manager and L. Cotter has served as Office Manager of

Delta Plus, LLC.

         12.   Voentorg is a Russian corporation that provided contract .

services       to   the    Russian military during the. period of                    TEYF' s

specified unlawful activity. Between 2010 and 2012,                          exact dates

unknown, TEYF served as the Deputy Director of Voentorg. As such,

TEYF arranged for subcontractors ·in Russia to fill                          the various

.goods    and services          required of      Voentorg'    s. contract. with the


         Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 11 of 51
 Russian Ministry of Defense.

        13.            CTK Transportation Incorporated            ( "CTK Transportation,

 Inc.")       .
                  was    incorporated
                                 .
                                      in the
                                          -
                                             State of
                                                    .         Illinois,     on or about

 Dec.ember 2 7, . 2 012 .· According to corporate registration documents,

 Timofeev ·is the registered agent, TEYF is the President, and Cotter

 is the Secretary of CTK Transportation,                  Inc. CTK Transportation,

 Inc. is believed to be used by TEYF to launder money here in the

·United States.

     · 14.              Carolina Transport Group,     Inc.    ("Carolina Transport").

was incorporated in the State of Illinois, on or about August 25,

2014.     According           to   corporate      registration· documents,       Manuel

Vasilyev is t'he registered agent, T. Teyf is the President, Alex

. Sviridov is the Secretary, and Timofeev is the Director of Carolina

Transport,. which is believed to be used by TEYF he.re in the. United

States            to    launder    criminal   ·proceeds      of    specified   unlawful

activity.                                     J


        15.        Lank Ventures., LLC was incorporated in the State of North

Carolina, on or a:bout May 26, 2017. According to tbe Articles. of

Incorporation, Nikita Zhitov, TEYF, and Alexei Polyakov are listed

as the Members/Organizers of Lank Ventures,                        LLC.   The principal

office is listed as 2810-2A Yonkers Road, Raleigh, North Carolina

27604. Lank Ventures, LLC is believed to be used by TEYF to launder·

money here in the United States, by purchasing multi:t;le properties

in North Carolina.


        Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 12 of 51
      16.     Burgaw Overseas Ltd. is a company registered in Tortola,

British Virgin Island, on or about November 9, 20.07. According to

the Corporate registration, KPM Invest, Ltd. was the sole director

and · Alemi    Holdings,   Ltd.    was· ·the . sole      shareholder,       both   of

Limas9ol, Cyprus. The·beneficial owner of the company was listed

as Volodymyr Kit· of Gusyatin,           Ukraine.      Burgaw Overseas Ltd.        is

believed to be a shell company used by TEYF to conceal the transfer

of money from Russia to the United States.

     17.      A.S.   Fairtime    Limited    is     a   company   registered        in

Tortola,    British Virgin Island,         on or about December 6,            2010.

According to the     corpor~te    registration, KPM Invest, Ltd. was the·
                                                                        .      I




sole director and Alemi Holdings, Ltd. was the sole shareholder,
                                                                                        (

both of Limassol, Cyprus. The beneficial owner of the company was

listed as Michail Akatov of· Saint Petersburg, Russia .. A. S. Fairtime

Limited is believed. to be a      shel~    company used by TEYF to conceal

the transfer of money from Russia to the United States.

     18;    Bektop A.B .. Ltd is     a     company registered      in Tortola,

British Virgin Island, on or about June 2, 2011. According to the

corporate registration, KPM Invest,         L~d.    was the sole director and

Alemi Holdings, Ltd. was the sole shareholder, . both of Limas.sol,

Cyprus. The beneficial owner of the company was listed as Aleksandr

Byzov of Saint Petersburg,        Ru$s.ia. The company was dissolved on

September 14,· 2016.     Bektop A.B.      Ltd.   is believed to be a shell

company used by TEYF to conceal the transfer of money from Russia·


      Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 13 of 51                1~
 to the United States.

         19.    Golston    Holdings,       Ltd      is     a    company        registered        in

 Tortola,      British Virgin          Island,    on or about            January        3,   2012.
                                                                                                      .-
 According to the corporate-registration, KPM Invest,                            Ltd~    was tpe

 sole director and Alemi Holdings, Ltd. was the sole shareholder,

 both of Limassol, Cyprus. The beneficial owner of the company was

 listed as Mikhaylov Evgeny of Saint Petersburg,                              Russia.    Golston ·

 Holdings, Ltd. is believed to be a shell company used by TEYF to

·.conceal the transfer of money from Russia to the· United States.

        20.    'Mulligan       Overseas   Ltd.      is     a    company        registered        in

 Tortola,      British Virgin Island,            on or· about Februa:ry 22,                  2.011.
                                                                    ..
 According to the corporate registration, KPM Invest, Ltd. was the

 sole director and Alemi Holdings, Ltd. was the sole shareholder,

 both of Limassol, Cyprus. The.beneficial owner of the company was

 listed as Viktor Kudrj avtsev of Tall in, Estonia. Mulligan Over9:eas

 Ltd~   is believed to be a shell company·used by TEYF to conceal the

 transfer of money from Russia to the United States.

        21 . . Nearstar BB Limited is a company registered in Tortola,

British Virgin Island, on or about Dece,rn:be·r 3, 2010. According to

the corporate registration, KPM Invest, Ltd. was .the sole director

and     Alemi . Holdings   I    Ltd.    was   the        s9le
                                                                         ·-
                                                                shareholder, . both. of

Limassol, Cyprus. The beneficial owner of the company was listed

as Aleksandr Al_ekseev of Saint Petersburg,                       Russia.        Near~tar      BB

Limited is believed to be a shell company used by TEYF to conceal


         Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 14 of 51                         1~
 the transfer of money from Russia to the                    Unit~d     States.

        22.    Verison Trading LTD is a company registe:i:-ed in Tortola,

 British Virgin Island, on or about. October 20, 2010. According to

 the corporate registration, ·KPM Invest, Ltd: was the sole director

 and   Alemi    HoldiD:gs,        Ltd.    was.     the    sole    shareholder,     both   of ·

 Limas sol, ·Cyprus. The beneficial awrier of the company was listed

 as Valentina Osokina of Saint Petersburg,· Russia. Verison Trading·

 Ltd. is believed to be- a shell company·used by_TEYF to conceal the

 transfer of money from Russia to the United States.

       23.     Greatewood Unive:fsal              Corp is. a      company ·registered in.

 Tortola, British '\(irgin Island,                 on or about September 20,         2005.

 According     to     the    corporate        registration,         Dmitry   Kalmykov     of

 Moscow, Russia was the sole director, shareholder, and beneficial

 owner of the company. Greatewood Universal Corp. is believed to· be

 a shell company used by TEYF to conc.eal the transfer of money from

. Russia to the I United States.

       24.    Foxcorp       Limited      is   a    company registered        in Tortola,·

 British Virgin       Island~     on or about September 26, _2008. According

. to the corporate registration, Alexander Yakovlev. of the Russian

Federation was the sole             sharehol~er          and beneficial owner of the

company.      There   is     no   known director           for    the   company.   Fox corp

Limited is believed to be a shell company used by TEYF to conceal

the transfer of money from Russia to the United States.

       25.    Marital       Holdings     Limited is •a           company   registered     in


        Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 15 of 51
                                                                                          14~
 Tortola,      British    Virgin      Island,    on   or    about    July    28,    2011.

 According to the corporate registration, Cenono Management Limited

 of    Limassol,     Cyprus     was     iisted . as       the    sole    director-    and

 shareholder, and Dmitry.Kalmykov of Moscow,·Russia was listed as

·beneficial      owner    of   the    company.   Mori tal       Holdings    Limited    is

 believed to be a. shell company used by TEYF to conceal the transfer

 of money from Russia to the United States.

       26.     Alung Enterprises Limited is a company registered in the

Repubiic of the Marshall Islands on or about November 30,                           2010.

The company was "annulled" on or about January 14, 2015, and so no

longer exists. Alung Enterprises Limited. is believed to be a shell

company used by TEYF to conceal the transfer of money from Russia

to the United States.

       27.     Eponlo    .Investments    Ltd.    is   a    British      Virgin     Island

Business Company formed in the British Virgin Islands on or about

November 21,       2011 and the registered agent was Icaza; Gonzalez-

Ruiz   &.   Aleman (BVI) Trust Limi.ted. According· to· the registration

documents,      the director of the company was KPM Inv~st Ltd.,                       0f

Christodoulou Chadgipavlou 205,            Louloupis Court,          2nd Floor,      3036

Lirriassol,    Cyprus    and the     shareholder of        the   company was Alemi

Holdings, Ltd. with the same. reported address. Also according to

the· original      registration·, .Stepanov Genadiy of St.                 Petersburg,

Russia was the beneficial owner of the company. Eponlo Investments'

'Ltd. is believed to be a shell company used by TEYF to conceal the


        Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 16 of 51                 15    (ii'J .
 transfer of money from Russia to the United States .

      .28.     Preble Group Ltd.                is a, company registered in Tortola,

 British Virgin         Island,       on    or    about      January    3,    2012.    Stepanov

 Genadiy of St.         Petersburg,         Russia is also . the known beneficial

 owner of Preble Group LTD. Preble Group,. Ltd. is believed to be a

 shell
   .
       company used by . TEYF to conceal the transfer of _money from

Russia to the United States.

      29.      Prana Investments Management,                  Inc.     is a company formed

in Panama on or about September 10, 2006 and the registered agent

was Mossack Fonseca & Co. According to the registration documents,

the subscribers of the company are Enders, Inc. 17nd Rockall,                                 In9.

Also · according to the original registration,                          the President was

Inessa     Kirsanova,      the       Treasurer         was    Roman    Perepela,       and     the

Secretary was Denis Bannikonv. Prana Investments Management, Inc.

is believed to be a           shell eompany used by TEYF to conce.al the

transfer of money from Russia to the United States.

     30. 'Oktava Business Team Corp. is a company formed in Panama

on or about January 5, 2005 ·and the registered agent was Mossack

Fonseca      & ·   Co .. According         to    the    registration         documents,        the

subscribers of the. company were Dul can,                      Inc.     and Winsley,          Inc.

Also according to the original registration,                            the President was

Inessa    Kirsanova,       the       Treasurer. was          Roman     Perepela,      and     the

Secretary was         Denis   Bannikonv,           Oktava     Business ·Team          Corp.     is
                                 {

believed to be a shell company used by TEYF to conceal the transfer


         Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 17 of 51
                                                                                               16~
automobiles and real property. More specifically, TEYF, T. Teyf,

and others made the following expenditures:

           . a.       On or about October 25, 2 013, TEYF purchased a black

     2014 Mercedes Benz 8550V, with VIN # WDDUG8CB9EA008419, from

    Mercedes Benz of Cary (a Leith Automotive Group Dealer), 2400

    Autopark Boulevard., Cary,
                            .
                               North·Carolina. rThe purchase price

    of. the        2014   Mercedes     S550V was         $114,364.25.     On or about

    October 25, 2013, TEYF purchased an official check using funds

   .. from BOA 6014 in the amount of $112, 364 ~ 25. Also on or about

    October 25, 2013,· a debit in the amount of $2,000.00 was made

    from BOA 3285 payable to "Leith Inc."

           b.        On or about February 3, 2014, T. Teyf purchased a

    black .2014 Mercedes Benz 8550, with VIN# #WDDUG8CB9EA009828,

    from     Le~th    Mercedes Benz         (a Leith Automotive Group Dealer),

    5607 Capital Boulevard, Raleigh, NC 27616 North Carolina. The

    purchase price of the 2014 Mercedes 8550 was $116,106.95. On

    or about February 3, 2014, T .. Teyf purchased an official check

    using funds from BOA 6014 in the amount of                      $114,106~95.      Also

    on or about           February    3,    2014,    a    debit   in    the   amount    of·

    $2,000.00 was made from BOA 3285 payable to "Leith Inc"."

       c.            On.or about June 4, 2018, T. Teyf purchased a white,

    four          door,    2 Ole!.   Mercedes        Benz     · 8560,         with     VIN

    # WDDUG8DB8JA368001,             from    Leith       Mercedes      Benz    (a    Leith

   Automotive. Group           Dealer),      5607    Capital      Blvd,   Raleigh,     NC


     Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 18 of 51
                                                                                       18~
      of money from Russia to the· United States.

      Financial Accounts

                                                    Summary

             31.     Since at le.ast ·December 2010, TEYF, T. Teyf '· Cotter, L .
.)
      Cotter,      Timofeev ,·       Timofeeva,      and    others   have    opened       at         least

      seventy      ( 70)     financial       accounts      using   ove;r:- .five    (5)    domestic

     · finaricial institutions, in the names of themselves and businesses

     under their control.              TEYF and others have received at least 294

     wires     for      an    approximate       total      of. $39,500,000      into      fou:r::-     (4)

     accounts, BOA 3905, BOA 6014,· BOA 3844, BOA 9409, held in TEYF's

     name and the names of co-conspirators at Bank of America, N.A. The

     source      of·· 293     of     the    wires   for    approximately       $39, 415, 000          was

     foreign     ·corporati~ns        and   ban~    accounts in countries commonly known

     to be .used for money laundering.

           32.       TEYF     and     others    transferred        the   criminally· derived

     proceeds of specified unlawful activity from BOA 3905, BOA 601~,

     BOA 384_4 ,_ and BOA 9409 to several other accounts under the control

     of TEYF and others including BOA 1991,                        BOA 9748,       BOA 3285,          BOA

     1736, BOA 1314, BOA 4884, FCB 3951, BBT 1502, FCB 3812, FCB 0897,

     and   PNC     4726 .. From. the         aforementioned        accounts,       the    criminal

     proceeds      of      TEYF' s    specified. unlawful · activities             were     further

     transferred into additional financial accounts and used to make

     purchases in support of the lifestyles of TEYF,                         T .· Teyf Cotter,

     Timofeev, A. Timofeeva and others, including the purchase of luxury


             Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 19 of 51
                                                                                                      17~.
       27616. The purchase price of the white 2018 Mercedes 8560 was

       approximately $120,000. On or about June 4, 2018, an official

       check was obtained from Bank of America from funds withdrawn

       from BOA 6014.         This' official     check was      in the -amount       o.f-

       $118,000.00.

             d.       On or about February 27,         2018,    TEYF _purchased a - .

       black,        2018    Mercedes     Benz   863    AMG      4MA,     with      VIN

       # WDDUG8JBOJA394l58,        from     Leith   Mercedes      Benz     (a     Leith

       Automotive- Group       Deal~r),    ·5607. Capital      Blvd,    Raleigh; - NC

       27616. The purchase price of the black 2018               Merced~s       863 AMG

       4MA was     ap~roximately   $163, 000. On or about February 27, 2018,

       official-check number 490B26 was made payable to Leith, Inc.

       and obtained from PNC Bank, N.A.             from funds withdrawn from

      PNC 4726. This official check was in the amou,nt of $'163, 000.

                                    Accounts

      33.    On or about June 3, ·2011,          Cotter was removed as owner

and authorized signer from checking account BOA 3905 at Bank of

America, N.A. As of that date the only remaining individual with

_signature authority over BOA ·39c)5 was TEYF. On or about February

13,   2017   three beneficiaries of the account were                   added to the

account as, payable upon· death ("POD") . The monthly statement dated

January 5,        2011,   was addressed to Cot_ter and TEYF at 1526 Town

Home Drive, ·Raleigh, North Caro"iina 2750,2. The monthly statement




       Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 20 of 51
                                                                                    19   _iJJ
 dated January 5,           2018,    was. addressed to         TEYF    at     510   Glenwood

 Avenue, Apartment 503, Raleigh, North Carolina 27603.

      34.    On     or     about    September   18,    2012,        TEYF     opened   demand

 deposit account BOA 9409,             (a/k/a LT Revocable Trust) · at Bank of

 America, .N .A.         TEYF and T .. Teyf were       listed as        sole    individual

 owners and were the ·only authorized signers on the account.                           The

 monthly statement dated October 29,                  2012, · was      addressed to LT·

 Revocable Trust,          TEYF,    and T.   Teyf at 235 Franconia Way,               Apex,

North Carolina 27502. The monthly statement dated January 29, 2018,

was addressed to LT Revocable Trust,                   TEYF,        and T.    Teyf at· 510

Glenwood· Avenue, Apartment 503, Raleigh, North Carolina 27603.

      35.    On or about September 18,              2012,   T.      Teyf opened demand

deposit account BOA 3844,              (a/k/a TT.   R~vocable        Trust)    at Bank of

America,    N .A.    TEYF and T.       Teyf were ·listed as            sole     individual

owners and were the only authorized signers on the . account.                           The

·monthly statement dated September 13,                 2012,     was addressed to TT

Revocable Trust and .T.             Teyf ·at 235      Franconia Way,          Apex,   North

Carolina 27502. The monthly statement dated January 16, 2018, was

addressed
.         to TT Revocable
                    .
                          T~ust, T. Teyf, and TEYF at 510 Glenwood

Avenue, Apartment 503, Raleigh; North Carolina 27603.

      36.   On      or    about    February 11,     2015,      T.    Teyf     added   three

beneficiaries, as POD, to BOA 6014 at Bank of America, N.A. As of

that date, T. Teyf was.the orily known owner and authorized signer

on the account. The monthly statement dated May 7,                           2012 for the


       Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 21 of 51
                                                                                       .20~
 account, was addressed to T. Teyf at 235 Franconia Way,'Apex, North

 Carolina 27502.        The monthly statement ·dated January 5,         2018 for

 the account,        was addressed to T. · Teyf at       6510 New Market Way,

 Raleigh; North Carolina 27615.

        37. ·On or about June 23, 2015, Teyf was removed as owner and

authorized signer from demand deposit account BOA 3285. As of that

date the _only remaining individual with signature authority over

BOA 3285 was T. TEYF. The monthly statement dated January 24, 2011

for the account, was addressed to T. Teyf and TEYF at 235 Franconia

Way,     Apex,     North   Carolina   27502~   The   monthly   statement    dated

January 24, 2018 for the account, was addressed to T. Teyf at 6510

New Market Way, Raleigh, North Carolina 27615.

        3 8 .·   On or about June· 2 3, 2 O·l 5·, T. Teyf was removed as owner

and authorized signer· from savings account BOA 1991. As of that

date the only remaining ind1vidual with signature authority. over

BOA 1991 was TEYF. The monthly statement dated June 2_8, 2011 for

the account,        was addressed to .TEYF and 'T. Teyf at 235 Franconia

Way,    Apex,· North       Carolina   27502.   The   monthly   statement    dated

January 29,        2018 for the account,       wa9 addressed to TEYF at 510

Glenwood Avenue, Apartment 503, Raleigh,· No1:"th Carolina ·27603.,

        39.      On or about November 20.,      2015,   Cotter and L.      Cotter

signed.a business signature card .for demand deposit account BOA

2231,    a/k/a Delta Plus, LLC, at Bank of America, N.A. Cotter and

L. Cotter were l·isted as Members 9f the LLC and the only aut_horized.


          Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 22 of 51
                                                                              21    ~
 signers on the account. Between January 1, 2011 and            De~cember   31,

 2017,    Bank of America,      N .A.   issued monthly statements to Delta

 Plus, LLC at 1526 Town Horne Drive, Apex, .North Carolina 27502.

         40.   On or about June 22, 2016, T. Teyf opened dernan.d savings

account BOA 9748·at Bank·of America, N.A. T. Tey:E was listed as

sole owner and was the orily authorized signer on the account. Three

 (3). beneficiaries were included on the account as POD.. Bet we ell"

July 14, 2016 and January 16, 2018, Bank of America, N.A.                issued

monthly statements to T. Teyf and beneficiaries at 6510 New Market

Way, Raleigh, NC 27615.

         41.   On or about September 7,. 2012,       T.   Teyf opened demand
                            I
deposit account BOA 1736 at Bank of America, N.A. L. TEYF anc;l T.

Teyf were listed as owner and·authorized signers on the account.

Between November 1, 2012 and Ju.ne 1, 2017, Bank of America, N.A.

issued monthly statements to New Market Way, LLC at 6510 N.ew Market

Way, Raleigh, NC 27615.

     42.       On or about November 28,      2014,   Tirnofeeva and Timofeev ·

opened demand deposit account BOA 4884 at Bank of America,. N.A.

Tirnofeev and Tirnofeeva were listed as· owners and authorized signers
                                                          \

,on the account.     Between November 3,      2014 and January 25,       20181

Bank of America, N.A.       issued monthly statements to Tirnofeeva and

Timofeev at. 7623 Sussex Creek. Drive, . Apartment 210, ··Darien,           IL

60561.




         Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 23 of 51
                                                                            22~
      43.     On or about September 30, 2017, Timofeev and Timofeeva

 opened demand deposit account BOA 7892 at Bank· of America, N .A.·

 Timofeev and Timofeeva were listed as owners and authorized signers

on the account. Between October 2, 2017 and January 26, 201$, Bank

of   America,    N .A.   issued   monthly    statements   to   Timofeeva    and

Timofeev ·at 7623 Sussex Creek Drive,           Apartment 210,    Darien,    IL
                                                                                  .   /
60561.

      44.    On or about February 12, .,2 018, TEYF opened demand deposit

account FCB 3812 at First ,Citizens Bank. TEYF and Grigory L. Teyf

were listed as the owners and authorized signers on the account.

Between March 9, 2018 and September 11, 2018, First Citizeris Bank.

issued monthly statements         to    TEYF and Grigory L.     Teyf   at   510

Glenwood.Ave, Apartment 503; Raleigh, North Carolina 27603.

     45.     On or about February 12, 2018, ·TEYF opened demand deposit

account FCB 0897 at First Citizens Bank. TEYF and Grigory L. Teyf

were listed as the owners and authorized signers on the account.

Between· March 9, 2018 and September 11, 2018, First Citizens Bank

issued monthly statements         to TEYF and Grigory L.        Teyf at . 510

Glenwood Ave, Apartment 503, Raleigh, North Carolina 27603.

     ~6 .   On or about March 2 O, 2O18 , T. Teyf opened demand deposit

account FCB 3951 at First Citizens Bank. T. Teyf was listed as the

sole owner and authorized signer on the account. Between March 20,

2018 and September·li,      2018,      First Citizens Bank issued monthly




         Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 24 of 51      23~
 statements           to T.     Teyf   at   6510   New Market   Way,    Raleigh,         North

 Carolina 27615 ..

      47 .        On or about March 2 0, 2018, T. Teyf opened demand deposit

 account FCB 0918 at First Citizens Bank. T. Teyf was listed as the

, sole owner and authorized signer on the account. Between March 2 O,

 2018 and September 11,                2018,   First Citizens Bank issued monthly
                  I

 statements           to   T.   Teyf   at   6510   New Market. Way,    Raleigh,         North

 Carolina 27615.

      48.         Beginning· on or about February 26, 2013 through August

 25, 2017, at least eleven (11} barik accounts at two (2) ·financial

 institutions in. the United States were opened in                     th~     name of CTK .

Transportation,              Inc.   The . .common authorized       signers      among     the

 accounts have been TEYF and Timofeev,                   with T.   Teyf,       Cotter,    and

others   authorized. on some of                the   accounts   i.n the name       of     CTK

Transportation, Inc. The following accounts were opened at Bank of

America, N .A. in the name of CTK Transportation,. Inc.:

             a..           BOA 1563 was opened on or about August 30,                    2016
                                                                           .        .

     wi:th authorized signers listed as Timofeev and T. Teyf;

             b.            BOA 1314 was opened on or about March 25, 2016 with

     authorized signers listed as L. TEYF and Timofeev;

             c.            BOA 1292 was opened on or about- March 25, 2016 with

     authorized signers listed as L. TEYF and Timofeev; and

             d.            BOA 3691 was opened on or about March 25, 2016 with

     authorized signers listed as L. TEYF and Timofeev.


       Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 25 of 51
        49.        Additional accounts have been opened in the names of

TEYF,    T.    Teyf,. Cotter,           Timofeev,    Timo~eeva,     and others at PNC,

N"A., including PNC 4726, PNC 4742, BB&T, including Accounts BB&T.

4304 and BB&T 1502, and others at Wells Fargo and JP Morgan Chase.

                                      AFFIANT     BAC~GROUND·


     · 50.         I, Eric     J~   Phillips, am a Special Agent of .the Internal

Reve;nue Service Criminal· Investigation Di vision -("IRS") . As. such,

I am a federal law enforcement officer within the meaning of Rule

41 of the Federal Rules of Criminal Procedure 1 . ·and I am authorized

to   apply         for   and    serve    search     and    seizure warrants     and · make

arrests. I have been employed as an IRS Special Agent since January

of 2010.

              a.         As an IRS Special Agent,            I received approximately

      25      weeks       of    training     in     the    investigation . of    criminal

      violations of the Internal Revepue Code, currency transaction

      offenses           in    violation    of    the     Bank   Secrecy Act,    and   the.

      iaundering of monetary instruments in violation.of Title 18,

      United States Code, Sections 1956 and 1957. This training has

     sped,fically              covered     the    means    and   techniques,    by ·which

     individuals engaged 1 in criminal activities derive,                       launder,

     .conceal and spend ;their illegal profits,                      and their use of

     assets to facilitate their unlawful activity. My training has

     also included means G!-nd techniques used by · individuals to

     evade reporting and paying income. tax,                      including the use of


        Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 26 of 51
                                                                                       ~·
        nominees           and        misclassif icatiori     of    personal         expenses · as

        business expenses.

                  b.       I    have been a Certified Public Accountant.' since

        January 2006 and became a Certified Fraud Examiner in November

        2008.

                  c.       I        have   a     Bachelor     of    Science      in      Business

        Administration with a concentration in Accounting from the

        University at Buffalo in Buffalo, New York and a Master of
              I
        Science in Accounting and Information Technology from the

        University ·of                ·Maryland     University      College      in     Adelphi,

        Maryland.

                  d.       I    have· been       the     affiant ·in over       40    authorized

        federal        search· and             seizure    warrants· in      several       Federal

        judicial districts.

        51.        I, Robert A.· Richards, Jr., am a· duly appointed Special

Agent (SA) ·of the Federal Bureau of Investigation (FBI) and have

been- .employed as                  such since October 12,          1999.   I   <;1.m currently

assigned to the FBI's Charlotte Division, Raleigh Resident Agency,

Raleigh, North Carolina (NC)~ to investig~te violations of federal

law. I am assigned.to the FBI's Raleigh-Durham Safe Streets Task

Force     (RDSSTF)             to    investigate       violations    involving         organized

crime, money laundering, illegal narcotics,· criminal street gangs,

criminal· enterprises, violent crimes, and firearm violati6ns.

                  a.   I       have     received · training        in basic     and advanced


        Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 27 of 51                         26    <W
                                                                                             I•




         investigative      methods     concerning         organized             crime,    money

     ,l~tindering, garig identific~tion, violent crime, and narcotic

         investigations l     including       the . us~      of   confidential             human

     ·sources and Title III intercepts. Since February 2000 to the

     :Present,     I have conducted investigations that have resulted"

      in the arrest and conviction of numerous individuals involved

     with      illegal · narcotics          trafficking,       firearms           violations,·

     violent crimes,          and criminal street gangs.                   As a     result of

     these arrests· and convictions,                 I    have participated . in the
                                                                     ·_:


     seizure      of   narcotics,      money,    United States . currency, ·and

     physical assets. . I have myself conducted, as well as assisted

     other law enforcement officers with                     phy~:lical      surveiliance,

     search warrants,             seizure   warrants       and arrests             of    persons

     involved in organized crime,                violent      crimes,            illegal drug

     activity, criminal street gangs, arid firearm viol.ations.

             b.    As a federal agent, I.am authorized                      to    investigate

     violations        of   laws, of    the    United       States         and    to ·   execut~.   ·

     warrants issued under the authority of the United States.

     52.     Based on       our    training    and       experience,        we     know     that

individuals involved in t<;i.x· fraud activities and other financial

crimes    often willfully and knowingly misclassify,                         mislabel,        or

omit financial transactions and accounts from required reporting.

We know that in order. for criminals to conceal and hide sources of




         Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 28 of 51
 taxable income; . the books and ;i::-ecords of the business are sometimes

 falsified.

        53.    We understand that          individuals · involved iri financial
                                              .       .




 crimes ·often deposit a·ll or portions of criminal proceeds into

 personal or .business bank accounts, ·or bank accounts in the names

 of accomplices (or nominees), and oftentimes use several accounts
                       . j

 in various financial institutions, inside and butside the United

 StateS',     thereby concealing ·the nature,         source,      arid ow:µership of

 the proceeds making tJ:ie·proceeds more difficult to identify.                     We

 also know that monetary instruments,                such as money orders and

 cashier's checks, are utilized by individuals engaged in criminal

 financial schemes.

        54.    Also,     we know that· individuals         involved in financial

crimes and other illegal activities               oft~n   place income and assets

in the name of.nominees in hopes of shifting their responsibility

for the pa}rment of tax and concealing their ownership to•protect

the ass.ets from seizure.           However,      such individuals       oft~n   still

maintain the titles· and deeds to said assets, . rather than the

.nominee owner.

        55.     We     also   understand     that    individuals· involved         in

financial crimes and other illegal activities often seek to conceal

or disguise the nature, location, source, ownership, or control of

property through a number. of means,              including wire transfers of·

funds    using       financial   service    companies,      such    as   traditional


         Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 29 of 51
                                                                                   28~.·
  banks,      money· transt"er      companies    (e.g.,    Western          Union    Compariy,

  MoneyGram·International Inc:.), and virtual currency exchanges, as.

  well as trade-based money launderin.g that often involve the trading

  of· commodity and products.

       56.       We also understand that the true nature,                         source,    and

  ownership of· assets may be determined by analyzing business and

 personal financial           records created arid maintained by legal                       and

  illegal business entities.

       57·.     We know that individuals involved in criminal endeavors

 conduct financial transactions in a manner· to avoid law enforcement

 detection.          Based     upon      our    training        and    experience,.          and

 consultation with other             law enforcement,       we        know that       persons
                                         .                  .           .
 involved· in tax and other financial               crimes oftentimes~ exchange

 currency      for Various       types    of   monetary    instruments,             including

 postal money orders and bank cashiers' checks, and thereby attempt

 to disguise and conceal their true              bus~ness       and personal affairs.

      58.      Based     on   our   training    arid . e~perience;          ·we    know     that

 individuals will deposit all or portions of corporate proceeds

.. into personal bank accounts,              or bank accounts in the names of

 accomplices      (or,   nominees),      thereby we also know that monetary

 instruments~      such as money orders and cashier's checks, utilized·

 by individuals engaged in scheme.s to evade taxes, are often secured

 in safe-deposit and lock boxes. ·




       Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 30 of 51
                                                                                             29
                                                                                               ~
      59.     SA Phillips is experienced in analyzing business and

personal    financial     records      created and maintained l;>y · legal and

illegal business. entities. Such analysis determines the validity

of the·books and records and provides leads to unreported income

and non 7 deductible expenditures.

     60.     In the course of this investigation,                  SA Eric Phillips

has reviewed and analyzed: records from the· IRS tax return database

known as the Integrated Data Retrieval System                      (''IDRS") . We have

both reviewed records           from numerous·. federal,       stat~, .local, _and

foreign     government    agencies,         including    the   financial         records

Obtained by grand jury subpoenas t                such as bank records t          public

records,    and witness statements.              We have also conducted.witness

interviews. The following information is based upon those ·sources

as well as discussions with other investigators.

     61. · The    facts    in       this   affidavit    come   from       our   personal

observations,      our    training         and   experience,       artd    information

obtained from other law enforcement officers and witnesses. This
                                .                              ~

affidavit    is   intended to        show merely that      ther:e ·is· sufficient

probable cause for the requested warrant. Because this affidavit

is being submitted for the limited purpose of establishing probable

cause to support the issuance of a seizure warrant,                        it does not

include all of the facts that have been.learned during the course.

of this investigation.




      Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 31 of 51
                     FACTS ESTABLISHING PROBABLE CAUSE

Scheme to Extort Bribes/Kickbacks

        62.   A reliable, confidential source, known-to investigators

("CS,-1"), having had a professional relationship with TEYF, dating

back to when lie/ she and TEYF were both residents of Russ:j_a,                          has

stated the following:

              a.    In addition to providing            secu~ity    to TEYF while in

     Russia, cs.:.1 also acted as a go.,-between for TEYF and business

     associates.

              b.    Anatoliy      Serdyukov        ( "Serdyukov")     served     ai:i    the

     Russian Minister of Defense from approxim<'.ltely February 2007

     through       November,     · 2012.     puring    this . period~    the   company

    Voentorg became the primary contractor and private supplier

    .to the Russian military. TEYF, Deputy Director of Voentorg,

    awarded contracts to subcontractors that actually fulfill the

    government contracts.

              c.    CS-1 has overheard conversations between TEYF and.

    subcontractors wherein it was discussed that a "kickback" as

    a      "percentage"     of ·the         contract    would    be     paid   by        the

    'subcontractor to TEYF. There was not a single perc;entage that

    .was      consistent    across         all   subcontractors;      instead,          TEYF

    demanded a specific "kickback" f9r each industry. The example

    given by. CS-1         was    that      subcontrac.tors     providing uniforms

    would be required to' kickback one amount while a different


        Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 32 of 51
                                                                                         3lr1®
     amount would b.e demanded from those providing food services.

    Accord:l.ng to CS-1, TEYF determined the percentage amount so

     that the contracted services could be provided without an

     "obvious decrease" in quality or quantity.

              d.   CS-1 ,was also present for multiple conversations

    between TEYF and· Andrei             Shokin     ( "Shokin") ~   the    individual

    TEYF hired to manage TEYF'             s   companies.    The focus          of these

    co.nversat:i.ons was TEYF providing instruction to Shokin about

    how to transfer the proceeds of the kickbacks. TEYF also hired
\
    Yelena Zelenova · (a/k/a Elena- "Zelenova") ·, an accountant that

    maintained       records     ·of     TEYF' s    companies,      including        the

    kickbacks he extorted froin subcontractors.·

              e.   While   the         bribe/kickback       scheme        was     being

    perpetrated, TEYF instructed CS-1 to meet couriers at various

    locations around Russia and pickup large sums of cash.                          The

    only information TEYF provided to CS-1 was a telephone number

    and .location to make the pickup. The locations· were random

    and included airpo:rts I           highways I   and various other places.

    CS-1 opened the packages to· ensure it was money ·but never
                                                                           ',
    count.ed it due to the volume. After the pickup,                      TEYF would

    call cs:...1 and tell him which accountant to take the cash; CS-
      .   .                                          .       .

    1 took the cash to whichever accountant he was instructed.

    The ~ccountants were coordinated by Zeienova but didn't work

    directly· for her.


     Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 33 of 51
                                                                                     32~
              f.     Most of the kickbacks were paid by TEYF to Defense

 Minister            Serdyukov,        with TEYF . retaining          the    next       largest

 share,            and the    remaining amount           to be paid · to          other      co-

 conspirators. CS-1 made thre_e (3) deliveries of large amounts

 of      cash to Defense Minister se.rdyukov through                             Se~dyukov'    s

 s.on-iri-law "Puzikov". The money CS-1 delivered to Puzikov wa.s

 always bundled and plac:ed in large.bags. CS-1 always had two

 (2)         security cars escort him/her              th~ough   Russia to Puzikov.

 CS-1 estimated the cash delivered to . Puzikov to be in the

 amounts           of .$70 Million         (USD),     $30 ·Million      (USD),         and   $50

·.Million (USD). for a total of $150 Million (USD) .

             g.      Sometime in or about 2013, TEYF's and Serdyukov's
       :,;
 scheme . became public. and an investigation was initiated by

 Chief             Prosecutor         Fredinsky       ( "Fredinsky" ) .          At     TEYF's

 direction,           $400,000 was deliv.ered to Peredriy                    ("Peredriy"),

 an          assoc.iate      of       Fredinsky's,       in   order         to        end·   the·

 investigation. As a result of the bribe the investigation was

ended ·and TEYF              instructed CS-1 . to          approach         Peredriy,        and
                              .   .
demand him to return the $400, 000. In the conversation wherein

CS-1         demanded     the     return     o.f    the · $400, 000    from       Peredriy,

Peredriy refused to return the money.                     CS~l   recorded the second

conversation between CS-1 and Peredriy and. has provided. a

copy to inves.tigators.

             h.     CS-1 would take money for TEYF or sometimes provide


  Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 34 of 51
                                                                                             33~
· escorts for ·others taking money on behalf of TEYF to Alfa

Bank       in Russia.       TEYF    is     "computer       illiterate"      and would

regularly. have         CS-1       handle       TEYF' s    emails.   CS-1    has    seen

documents showing TEYF had at least some of the bribe proceeds

transferred to banks in Ci.Prus. TEYF has stayed in Cyprus for

extended periods, up to six months on occasion.

       i.     .CS-1   knows        TEYF    to be       a   cunning man and would

oftentimes use a cellular phone for only one (1) day.

       j.     TEYF has occasionally hired CS-1 to help out at CTK

Transportation, Inc. Whenever TEYF pays CS-1 t:or his/her work

he calls it "financial assistance'; and always pays him/her by

MoneyGram      from     a    bank     in       Russia.     TEYF   still     owes   CS-1

approximately $12,000.

       k.     TEYF asked CS-1 to help him ·solve some issues at

CTK. When CS-1 asked Timofeev to review the financial records,

Timofeev refused him/her access. Timofeev and Timofeeva .are

the only individuals allowed access to the lci.ptop with the

CTK   Transport~tion,        Inc~    fiµancial records.

       1.     CTK Transpor.tation, Inc. was losing so much money

that TEYF hired CS-1 as security to determine where the.money

was   going. ·CS-l's         conclusion           is   that   TEYF   operates       CTK

Transportation despite losing money because it only exists

for TEYF to use to launder money.

      m.      TEYF    also     owns        a    financial      interest      in    some


 Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 35 of 51
                                                                                    34r@.
          trucking companies in the Salt Lake City, Utah· area. TEYF is

          not involved in the management of those companies. TEYF has

          received trucks from the Utah based trucking companies in the .

          past.

          63.      On or about April            9,     2009,    Cotter filed· Articles of

 Incorporation ·in            the     nam·e   of     Delta· Plus,        LLC   with     the North

 Carolina Secretary of State's Office. The original address on file

 with the State of North Carolina was 1526 Town Home Drive, Apex,

Wake County, North Caroiina 27502.

          64.     On or about April 24, 2009, the Operating Agreement of

Delta Plus,             LLC made. by and between FG Delta. Plus,                       Cotter,   L.

·Cotter ·and Delta Plus, LLC, -was signed by Cotter, L. Cotter·, and

TEYF,      on behalf of Delta Plris,                 LLC and by       ~EYF     on behalf cif FG

Delta Plus. The Corporate Structure of FG Delta Plus, provided as

an attachment to the D~ita Plus, LLC_Operating·Agreement, included

E. U.     Zelenova as Vice-President of Finance and Vice President-

Operations as E.F. Tsodikov.

         65.      On.   or   abou_t     December        28,    2010,      T.    Teyf     provided

statements to officials of the United States government via Form

I-485,          Application    to     Register         Permanent      Residence        or ·Adjust

Stq.tus.        According to        Form      I-485,    T.     Teyf    claimed her. current

occupation was homemaker.

        · 66.     On    or   about      December         28,     2010,       Cotter     provided

statements to officials.of the                     Unit~d     States government via Form


           Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 36 of 51
                                                                                                 35~
I-140, Immigrant Petition for Alien Worker, as the represE?ntative

of Delta Plus, LLC, on behalf of TEYF. The foll9wing is a summary

of information provided with Form I-485:

              a.          TEYF was seeking status as an Alien Worker in the

     United States to permanently assume.the position of President

     at Delta Plus, LLC with an annual income of $110,000.

              b.          Prior to serving as President. of Delta Plus,           LLC,

     TEYF served as the President of FG Delta Plus.since 2005. ·FG

     Delta Plus was 80% owner of Delta Plus, LLC.

             c.           Beginning irt April 20.09, despite being organized to

     operate an urgent care facility in the Raleigh, North Carolina

     area,         D~lta    Plus, LLC, purportedly began operations          rel~ted


     to the worldwide distribution of the products produced by FG

     Delta Plus.

     67 .-        The Business Plan for Delta Plus,             LLC,   provided with

Form I-140 for the-·years 2010, 2011, and 2012 stated the fdllowing:

             a.           As of the date of the Business Plan, FG Delta Plus

     had provided 80% of $600,000 that had been.invested in Delta

     Plus,         LLC,    to date.   The remaining amount of the financing

     came from Cotter and L.              Cotter,    collectively 2 0% owners. of

    Delta Plus, LLC.

             b.           It was not anticipated that additional funds would

    be       required before          commencement   of   the   operations   of   the

    urgent care cl·inic in May _2010.


      Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 37 of 51
                                                                                   36~
             68.         Supplemental information regarding TEYF's Form I-140,

      submitted on TEYF' s behalf on or July 27_,                       2011,     included the

      following:

                    a.       FG Delta Plus was owned by the following. four                  (4) ·

            .individuals:

                             i.     Andrey Kobzar of Moscow, Russia;
                                    .        /




                             ii.    Renat Bajmeev of Moscow,. Russia;
,·

                             iii.   Serg~y       Visokiy of ·Moscow,    Russ~a;    and

                             iv.    Andrey Turchenkov of         Ast~akhan,     Russia.

                  · b~       TEYF received a portion of his· salary from Delta

            Plus,        LLC with a po_rtion in the amount of RUB ·1,833,000 1

            annually coming from FG Delta Plus.

            69.         In an interview with investigators on April 24,                   2018,

     Timofeev stated the following:

                   a. .      Timofeev is in charge of the finances at the CTK

            Trarisportation. Timofeev puts the financial transactions on

            paper in a ex.eel spreadsheet· and then prints these ·to a Pl)F

            file and sends them to TEYF so that he can review them on

            almost a daily pasis.

                   b.       Timof eeva   is        in   charge   of    the   bookkeeping    at

            Carolina Transportation and CTK Transportation, Inc.




     1 According to x-rates.com, as of July.27, 2011, the exchange rate of RUB to us Dollar
     was .036:1. The calculated amount FG Delta ·Plus provided to TEYF ·as a portiop. of his
     _annual salary was approximately, $66, 000.
                                                                                                  ~
                                                                                            37 \~v
             Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 38 of 51
          c.      TIMOFEEV stated that he talks with TEYF around 8:00

      PM - 9: 00 PM almost every· night to review the . expenses and

      capital coming into .CTK Transportation.

          d.      Tini.ofeev has had signature authority on the CTK

      Transportation bank accounts since beginning his emp.loyment

      in April or May 2015. Timofeev's salary is.$1,600 per week in

      tax·free income for his role    atC';I'~   Transportation. Timofeeva

      earns     $1,100   per   week   for   the     bookkeeping   at   CTK

      Transportation.

          e.      TEYF has had Timofeev register trucks in his name

      as well as the names of companies . Timofeev p.:as organized at

      the instruction of TEYF for the purpose of ownership of the

     trucks.·

          f.      Cotter is t;:he manager of CTK Transportat.ion and

     currently travels between his residence           in Raleigh, · North

     Carolina and Chicago, Illinois to perform his duties. Cotter

     is paid $1,700 per week in salary from CTK Transportation.

         g.      TEYF started CTK Transportation with $1. 8 Million ·

     and has only received $200,000 in return. From approximately

     the middle of 2017 through April 2018, Teyf had not made any

     additional investments in CTK Transportation.

         h.      Timofeev is aware of international wires funding

     CTK Transportation.

Arialysis of Bank Records


       Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 39 of 51   3B(l)
          70.     Investigators have obtained· intelligence that confirms

 TEYF has maintained bank accounts at Hellenic Bank in Cyprus.

       71.        Between January 18, 2011 and October _2,                      2013,    TEYF :and

T.   TEYF        received     approximately· 294            wires       into    four     ("4)   barik

accounts (BOA 3905, BOA 6014, BOA 3844, and BOA .9409) held at Bank

of America,         N.A.     Of the aforementioned wires,                  293 were received

from banks outside the United States. All of the aforementioned

wires were· received from bank accounts held in the name of foreign

..corporations. The          ~ollowing         tables summarize the foreign· source,

foreign bank account and countries where each was located.

                a. Summary. of Foreign Countries (Location of Companies)

                                    BOA 3905         BOA 6014        BOA 3844     BOA 9409

 Belize                         $     139,000

 British Virgin Islands         $13,172,207      $15,473,307     $2i593,093      $4,036,952

 Hong Kong                      $     8911700    $ 2,077,600

 Panama                         $     158,000
                                                 -
 Marshall Islands                                $     374,000   $    179,000
                     -

 Russian Federation                                              $      4,949

 Seych~lles                     $     315,200

                         Total '$14,676,107      $17,924,909     $2,777,042     $4,036,952

                b. Summary of Foreign Companies

                                          BOA 3905       BOA 6014        BOA 3844       BOA 9409

A.S.FAIRTIME LIMITED                  $     496,900     $3,091,650       $ 536,, 000            '

BEKTOP A.B.LTD.                       $     891,800     $1,490,200       $ 355,700

BURGOW OVERSEAS LTD.                  $ 6,471,894       $3,520,856




      Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 40 of 51
                                                                                                    39   ~
 EPONLO INVESTMENTS LTD                                   $1,048,170

                                                      ;
 FOXCORP LIMITED                     $     58,700

 GOLSTON HOLDINGS LTD                                     $1, 3.29 t 270     $ 3.31, 100

 GREATEWOOD UNIVERSAL CORP.                                                                       $4,036,952

 MORITAL HOLDINGS LIMITED           '$ 2,814,492

 MULLIGAN OVERSEAS LTD               $   930,321          $   7q2,860

 NEARSTAR BB LIMITED                 $   957,100          $1,326,9.40       $ 338,100

 PREBLE GROUP LTD                                         $1,905,411        $ 487;693

VERISON TRADING LTD                  $   551,000          $1,057,952        $ 544,500

KEYWELL.TECHNOLOGY LIMITED           $   452,900          $   126,000

RINGO TRADING LIMITED                                     $1,951,600

SUNG HING LIMITED                    $   438,800

OKTAVA BUSINESS TEAM CORP            $   155,080
                                                                                             ..
PRANA INVESTMENTS                   $      2,920
MANAGEMENT INC.
ALUNG ENTERPRISES LIMITED                                 $   374,000       $ 179,000

TEYF LEONID MR.                                                             $'       4,949

'OVERSEAS PRODUCTION L'.I'D.        $    315,200

Redan ·Export, LTD                  $    139,, 000

Total                               $14,676,107       $17,924,909          $2,777,042             $4,036,952
                                                                                                                  •.

                 c.   Summary of Foreign Country (Financial Institution)

                                   BOA 3905 .        BOA 6014         BOA 3844              BOA 9409
            .·
United 'States of America                       $         149,101


Cyprus                         $13,784,407      $15,698,:207         $2, 777/042        $4,007,452


Hong Kong                      $     891,700    $ 2,077,601
                                                                                 :



Russian Federation                                                                      $         29,500




         Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 41 of 51
                                                                                                           . I.lb)
                                                                                                           4o r        VC/ .
                                         Total     $14,~76,107       $17,924,909       $2,777,042       $4~036,952



                        d.          .Summary of Foreign Financial Institutions

                                                          BOA 3905 .·       BOA 6014         BOA 3844      BOA 9409

       JPMORGAN CHASE BANK, NA                                          $     149,100
            -
       EUROBANK EFG CYPRUS LTD                       $ 3,111,492


       HELLENIC    BANK                   PUBLIC     $10,299,015        $15,324,207      $2,598,042       $4,007,452
       COMPANY LTD


       MARFIN POPULAR BANK PCI,.                     $      373,900     $     374,001    $    179,000


       DBS    BANK            (:HONG       KONG)     $      438,800
       LIMITED.
'/



      STANDARD CHARTERED BANK                        $      ·4s2, 900   $ 2,077,60:)..


      GLOB EX   COMMERCIAL                  BANK                                                          $29,500
      JOINT STOCK

                                     '
                                         · Total     $14,676,107        $17,924,909      $2,777,042       $4,036,952
                                                                        .
                72.    Each of the wires received by TEYF, T. Teyf, and Cotter

     included instructions                       from        the    originator of            the wire        to     the

     beneficiary              of     the     wire.         The      following       is   a     summary      of      the

     instructions by description for each account:

                                                         BOA 3905        BOA 6014        BOA 3844         BOA 9409.
                                                     /




      Payment for Buying Business                   $9,286,386

      per       Agreement 2   . ,




     2 According to the Business Plan.for Delta Plus, LLC, F~ Delta.Plus was to provide 80%

     of the $600,000 ($480,000) to be.in Delta Plus, LLC, to date; and the remaining amolint
     of the initial investment was to come from Cotter and L. Cotter.



                 Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 42 of 51
  ~ayment     for Goods/Services               $5,389,.721                    $2,772,093

  per Invoice 3 • 4
                                                                                        ..
  Payment/Return            on     Loan                       $17,924,909

  Agreement
                                                                                                               '
  Transfer of Own       Funds 5                                               $              4,949       $4,036,952

                                  Total    $14,676,107        $17,924,909     $2,777,042                 $4,036,952

                                                                                             I.




        73.     Based on the training ·and experience of Special Agent

 Phillips,            the        use      of       shell       companies          incorporated                      in

·"jurisdictions of primary concern" such as· such as Belize, British

. Virgin     Islands,        Hong      Kong,        arid     Panama, . and        "jurisdictions. of

concern" 6     Mar~hall          Islands,. and Seychelles; the use of intermediary.

banks in places like Cyprus arid Hong Kong;                                 and· the use of ·bogus

wiring        instructions,            when        considered         in    their            entirety,             are

consistent.with international money laundering.
                                                                                                     )
       74.      Since January 19,                   2011,     TEYF,    T.   i:I;'eyf,         Timofeev,            and

others have made in excess of 575 transfers between the accounts

which were used to receive the international wires (BOA 3905, B9A

6014, ·:BoA 3844, and BOA 9409) and other accounts held at Bank of

America, N.A., PNC Bank, N.A., BB&T, and First Citizens Bank, among


3During the years the foreign wires were received, 2011 - 2013, TEYF and T. Teyf
reported approximately $211,557 of taxable income, none of which appeared.to be from
foreign sources.
4nuring 2011 - 2013, CTK Transportation, Inc. reported tot~l gross receipts of
$432,548.
5Neither TEYF nor T. Teyf reported ownership, control, or authority of any foreign
financial accounts on Forms 1040, Schedule B, during the years 20li - 2013.
6"Jurisdictions of Primary Concern" ·and "Jurisdictions of Concern" in reference to·
"major" money laundering countries" ·according to the U.S. Department of State website
                                           I




        Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 43 of 51
other institutions, under the control of TEYF, T. Teyf, Timofeev,

and   others.     The      table   below        shows       the   aggregate   deposits   of

criminal proceeds of TEYF's specified unlawful activities:

                     Account                   Amount

                BOA 3905              $        14,676,108
                BOA 6014              $        17,924,907
                BOA 3844              $         2,777,022
                BOA 9409              $         4,036,952
                BOA 1991              $        14,939,556
                BOA 9748              $         9,000,000
                BOA 3285              $         5,962,121
                BOA 1736              $         1,300,000
                BOA 1314              $            30,000
                BOA 1292              $            56,000
                BOA 3691              $            60,000
                BOA 1563              $            40,000
                BOA 7892              $            25,000
                BOA4884               $           267,500
                FCB 3951              $         2,450,000
                BBT 1502              $         5,035,000 I
                FCB 3812              $         5,035,007
                FCB 0897              $         5,000,000
                PNC 4726              $         5,035,000
                PNC4742               $         5,035,000


      75.   TEYF, T. Teyf, Cotter; Timofeev, and Timofeeva executed

the   following     transactions          of    funds         traceable to    the criminal

proceeds of TEYF's specified unlawful activity, each in excess of

$10,000:

 Account#    Type          Date                     Description                       Amount
 BOA 6014   DEBIT       05/29/2014 Transfer to BOA 1991                           $    9,000,000
 BOA 9409   DEBIT       09/02/2014 Transfer to BOA Checking 0990                  $       50,000
 BOA 9409   DEBIT       09/25/201;1- Wire to PNC Checking 5564                    $       30,000
 BOA 9409   DEBIT       11/04/2014 Wire to PNC 5564                               $       19,000
 BOA3844    DEBIT       01/20/2015 Transfer to BOA 6014                           $      200,000


                                                                                          43

      Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 44 of 51
    BOA 1991      DEBIT        01/26/2015 BOA 6014                                           $     2,000,000
    BOA6014       DEBIT        02/12/2015.Wire to BOA 1736                                   $       450,000
    BOA9409       DEBIT        02/19/2015 Wire to Wells Fargo Checking 1952                  $       132,000
    BOA6014       DEBIT        11/06/2015 Transfer BOA 1736                                  $       700,000
    BOA6014       DEBIT        02/03/2016 Transfer to BOA 1736                               $       100,000
    BOA6014       DEBIT        06/14/2016 Transfer to B.OA 3844                              $       300,000
    BOA6014       DEBIT        06/22/2016 Transfer to BOA 9748                             . $     9,000,000
    BOA6014       DEBIT        08/30/2016 Transfer to BOA 1563                               $        40,000
 .. BOA3285       DEBIT        10/12/2016 Payment ofReal Estate Taxes 6510 New               $        50,662
                                          MarketWay,LLC.
   BOA 1736 . CHECK            11/29/2016 CHECK #1074 Payable to John Cotter                $         50,000
                                             · "INVEST RETURN"
  ·BOA 1736      CHECK        11/29/2016     Check #1075 Payable to John Cotter "PROFIT"     $        21,857
   BOA 1736      DEBIT        08/11/2017     Transfer to BOA 4884                            $       260,000
   BOA6014       DEBIT        11/02/2017     Transfer to BOA 7892                            $        25,000
   BOA 1991      DEBIT        02/14/2018     Wire to FCB 3812                                $     s,035;001
   BOA 1991      DEBIT        02/14/2018     Wire to BB&T 1502                               $     5,035,000 .
   BOA 1991      DEBIT        02/14/2018     Wire to PNC 4726                                $     5,035,000
   BOA9748       DEBIT        04/02/2018     Wiie to FCB 3951                                $        50,000
   BOA9748       DEBIT        04/04/2018     Wire to FCB 3951                                $     1,000,000
  .BOA3905       DEBIT        04/23/2018     Official Check                                - $     1,087,804
   BOA3905       DEBIT        05/10/2018     Transfer to BOA 1314                           $         30,000


Analysis of Other Financial Records

         76.    Despite admitting to-an annual· salary of approximately

$83,200        (Timofeev)        and $57,200          (Timofeeva), neither Timofeev nor.

Timofeeva have filed an Individual Income Tax Return for income

earned in the U.S. for the years 2015, 2016, or 2017.

        77.     For the calendar years 2011 through 2014,                            TEYF and T.

Teyf     filed      annual        U.S.       Individual       Income     Tax    Returns          (Forms

1040/1040A) with the .Married Filing Joint status 7 • The :f:ollciwing

is a summary of the information from TEYF's and T. Teyf's.Forms


7 Pursuant to 26 C .. F. R.    §1.1-1 (b) (Citizens or Residents ·of the United States Liable to
Tax) I a11 ·citizens of        the United States, wherever resident, and all resident alien
individuals are liable        to the income taxes imposed by the Internal Revenue Code whether
the income is received        from· sources within or without the United States.

         Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 45 of 51
 1040/1040A:

             a.             Summary of Income, Deductions, Credits, and Tax

                                   2011        2012          2013        2014

  Wages                       $41,667     $48,623      $2'5,200     $     9,016

  Interest                    $11,488     $50,483      $34,096      $    30,838

  Gains/Losses                                                      ($    3 t 138)
                   '

 .Schedule E                                                        ($160,285)

  Total Income                $53;155     $99·, 106    $59,29.6     ($123,569)

  Taxable Income             •$23,055     $68,206      $27,596      ($213,657)

  Due/(Refund)                ($4,892)    $      252   ($1, 608)    ($      98-2)
                       •.




           ·b.      · Summary of Affirmative Answers on Schedule B Pa.rt

       III (Foreign Accounts ~nd.Trusts) 8 :

                                   2011        2012         2013                2014

 7a9                          No          No           No           No Answer Provided

 910                          No          No           No·          No Answer Provided

 Gains/Losses




 s On Schedule B,· Part III of Forms 1040/1040A, U.S. taxpayers are· required to
affirmatively answer whether or not they "had a financial interest in. or signature
authority over a financial account located in a foreign country." The answers ·to
questions in Form 1040/1040A; Schedule B, Part· Irr are made "under penalties of
perjury," with.the declaration that the taxpayer has "examined this return and.
accompanying schedules and statements, and to the best bf my knowledge and belief,
they are true ..."
9 At ·any. time during the year, did you have a financial interest in or signature
aµthority over a financial account (such as a bank account, securities account; or
brokerage account) located in a foreign country? See instructions
1 0 During the tax year, did you receive a distribution from, or were you the grantor

of, or transferor to, .a foreign trust?

        Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 46 of 51                . 4(!J
                  78.        For the calendar years 2012 through 2016, . Forms 11208

      (U. s   ~    Income Tax Retur.n for. an S Corporation)                        were filed in the

      name        ~f       CTK Transportation Inc. The following is a summary of the

      information from the CTK Transportation Inc. Forms 11208:

                                 2012          2013               2014             2015             2016

    Gross Receipts               $.    0    $432,548          $794,415         $4,
                                                                                ...817 I 666
                                                                                                $3,149,945

    Cost of Goods

         Sold                    $     0   $          0       $          0     ($899,176)       ($669,779)

    Net Receipts                 $     0   $432,.548          $794,415         $3,918,490      . $2,480,163

     Less: Total

     Deductions                  $     0   ($411,464)        ( $822 ·, 352)   ($4,091,530)     ($2,713,590)

I
      _Ordinary

    Income/{Loss)                $    0    $ 21,084          ($ 27 I 937.)    ($   173,040)    ($   233,427)



                                           SUMMARY OF PROBABLE CAUSE

              79.           For purposes of this seizure· wa_rrant, we ·have probable

     cause to believe the aforementioned assets are subj ec_t to seizure

     pursuant to 18 · U.S.C.                   §§     981,    982,    and forfeiture .as property
                       \



     involved in money laundering transactions pursuant to 1956(a) (1),

     1956 (a) (2), 1957,
                   '
                         -and 1956 (h) based
                                         .
                                             on the . following:

                            a.       Prior to becoming a resident of the United States,

              TEYF conspired with senior Russian government officials to

              extort bribe/kickbacks from subcontractors of large Russian

              military contracts.                TEYF employed others to facilitate the

                  Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 47 of 51
                                                                                                      46(®
 tr,ansf er of his portion of the proceeds from the criminal.

 scheme        to    financial         institutions        irt   foreign      countriesi

 largely consisting of                th~.   high-risk jurisdictions of Cyprus.

 and·Hong.Kong.

         b.      After arriving in the United States TEYF ·received

294 wires from           forei~n       sources worth over $39·, 500, 000, ·into

. bank accounts in the name . of TEYF,. Cotter, and T. T.eyf, who

stated to U.S. Officials that ·she was a homemaker .. TEYF and

co-conspirators             attempted        to     conceal      the ··source    of     the

foreign        wire      by    using        shell    corporations          organized     in

countries           known     to     harbor       money· laundering         operations.

Additionally,            the         wires     received       . by     TEYF     included

descriptions          such     as      "Payment      for   Buying      Business,"· for
                                                                                 (·
approximately $9,285,000 despite declarations made to U.S.

Qfficia],.s that the owners.of FG Delta Plus· did not includ,e

TEYF;         "Payment        for     Services" /"Payment            for    Goods"     -for

approximately $8,160,000, despite TEYF reporting a collective

net loss in the years. 2011 . -                     2014 on his U.S.          Individual

Income        Tax    Returns;         and    "Transfer        for ·Own      Funds"     for

approximately $4, 040,              ooo,   despite declaring that neither TEYF

or T. Teyf had a financial interest in or.sig;nature authority

over a financial a·ccount. located in a foreign country.

        c.      From 2011 - 2013, TEYF and others. conspired to use

financial institutions of the United States to launder over·

 Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 48 of 51
                                                                                        47    ~
                                                 , .

       -$39,415,000 of criminal proceeds from schemes TEYF organized

        prior.to his residency in the United States.

      80.          The funds contained in BOA 3905, BOA 6014, BOA 3844, BOA

9409, BOA 1991, BOA 9748, BOA 3285, BOA 1736; BOA 1314, BOA 1292,

.BOA 3691, BOA 1563, BOA 7892, BOA 4884, FCB 3951, FCB 0918, BBT.

1502,        FCB 3812,       FCB 0897,      BBT 4304,          and PNC 4726 represent the

proceeds of specified unlawful activity due .to TEYF's use of the

aforementioned accounts, nominees, and co-conspirators to launder

the proceeds of a· criminal· bribery/kickback scheme.

      81.          The defendant funds and proceeds traceable thereto·are ·

identical to property involved in, or traceable to,                               transactions·

or attempted transactions in violation of 18: U.S. C.                               §·   1956 and

1957.         The ref ore      the     . aforementioned           assets    are     liable     to

condemnation and forfeiture to the United States                                pursuan~   to 18

U. S . C.    §§    9 8 L( a) ( 1) (A) and 9 8 2 (a) ( 1) .

      81.         cBecause the property sought to be seized can be easily

·moved or transferred,               out of the reach of th~ United States a

re~training. order             under Title             21,   Un;i.ted. States   Code,     Section·

853(e) would not be sufficient to assure the availability of the

property for forfeitQre."




                                                         /


            Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 49 of 51
j,




                       Further the affiants saith naught.



                                                                          ERIC. J/PHIL~.
                                                                          SPECIAL·AGENT
                                                                          INTERNAL REVENUE SERVICE



                                                                          ROBERT A. RICHAR~
                                                                          SPECIAL AGENT
                                                                          FEDERAL BUREAU OF INVESTIGATION


     ri.JYO• th;~£
     ~-.
                           d•y ofDooenfo 2018,    ~Ik •(l.._M,J/l-¥'. f:.k..r. f th {);I fS
           via reliable electronic means, ~placed under oath, and attested to the contents of this Affidavit.   ·
                                                                                                                    'PP'"'d hofore mo



       .                            ~                                          O<\/J~
                                                                          J~
                                                                          UNITED STATES MAGISTRATE JUDGE
                                                                           .           ..




                                                                                                                     49   ~
                            Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 50 of 51
                         ATTACHMENT A


     1.    The balance of funds in.account number 868433951,

(hereinafter "FCB 3951") in the name of Tatyana Teyf at First

Citizens Bank in an amount not          to exceed $2,450,000,     the

proceeds of LEONID I.     TEYF' s specified unlawful activities

that have been deposited into the account;

     2.    The balance of funds in account number 878320918,

(hereinafter "FCB 0918") in the name of Tatyana Teyf at First

Citizens Bank in an amount not          to exceed $2,400,000,     the
                                                  I

proceeds of LEONID I. TEYF' s specified unlawful activities

that have been deposited' into the account;

     3.    The balance of funds in account number 868433812,

(hereinafter "FCB 3812")- in the names of Leonid I. Teyf and

Grigory L. Teyf at First Citizens Bank in an amount not to

exceed $5,035,007, the proceeds of LEONID I. TEYF's specified

unlawful   activities    that   have    been   deposited   into   the

account;

     4.    ·The balance of funds in account number 878320897,

(hereinafter "FCB 0897")     in the names of Leonid I. Teyf and

Grigory L. Teyf at First Citizens Bank .in an amount not to

exceed $5,000,000, the proceeds of LEONID I. TEYF's specified

unlawful    activities   that   have    been   deposited   into   the

account.




 Case 5:18-mj-02090-JG Document 1 Filed 12/05/18 Page 51 of 51
